In each of the companion appeals the petitioner-respondent instituted proceedings in New York County to compel appellants to arbitrate and to stay the prosecution by them of an action commenced in Nassau County. Appellants served only a cross notice of motion (purporting to be a special appearance) attacking the validity of the service of the petition and jurisdiction. We affirm the determinations insofar as they hold that the court had jurisdiction of the subject matter and the parties. However, appellants should have leave to address themselves to the merits of the applications before any decision on the motions *627to compel arbitration. (Civ. Prac. Act, § 237-a; see Matter of Glatzer [Ins. Research Service], 5 A D 2d 8.) Orders unanimously modified, as a matter of law, without costs, to the extent of deleting therefrom the direction that appellants proceed to arbitration and the petitioners’ motions are remanded to Special Term to permit appellants to interpose answers and affidavits on the merits, and as so modified, affirmed, without costs. Concur — Breitel, J. P., Rabin, M. M. Frank, Valente and Bastow, JJ.